This is a proceeding in equity by creditors to annul a conveyance or release by their debtor of his title to real estate upon which they have levied. The referee finds that the conveyance by Albert Janvrin to his children was fraudulent as to the plaintiffs. The fraudulent conveyance may, therefore, be set aside on a bill in equity seeking that relief. 1 Sto. Eq., ss. 184, 440; Dodge v. Griswold, 8 N.H. 425; Marston v. Brackett,9 N.H. 336, 352, Carter v. Grimshaw, 49 N.H. 100; Free v. Buckingham,57 N.H. 95.
Although the deed of December 3, 1875, purported to convey the premises to Albert's children, it was upon certain "conditions," and those conditions in effect amounted to a conveyance of a life estate to Albert. McClure v. Melendy, 44 N.H. 469. Whether his enjoyment or use of the life estate was limited by the terms of the deed, is a question which it is unnecessary to consider. Having accepted this estate, he became the owner of it, as he would become the owner of any other estate which he had accepted under a valid grant. And his fraudulent conveyance of his life estate like his fraudulent conveyance of any other property, may be set aside.
Nor was the grantor's attempt to exempt this estate from attachment and levy for Albert's debts effectual. What property is subject to attachment and what is exempt is a matter regulated by statute. G. L., cc. 224, 236, 237. The legislature has enacted that "all real estate except the homestead right may be taken on execution." And another exemption of "real and personal property exempted by a donor from levy for payment of the donee's debts" cannot be inserted by construction. The stipulation in the deed, that the property conveyed to Albert should not be liable for his debts, was an attempt to exercise the legislative power of enlarging the statute of exemptions. His interest in the property *Page 179 
being a life estate became subject to the legal incidents of a life estate, one of which is that it may be taken on execution. Johnson v. Cushing,15 N.H. 298; Upham v. Varney, 15 N.H. 462; Clapp v. Ingraham,126 Mass. 200; Sparhawk v. Cloon, 126 Mass. 263; Brandon v. Robinson, 18 Ves., Jr., 429. The levy having been made "by such mode of division as the nature of the property would admit" (G. L., c. 137, s. 8),
The plaintiffs are entitled to a decree.
CLARK, J., did not sit: the others concurred.